Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 24-34 withdrawn 
Claims 1-23 pending and elected

Election/Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on 10/10/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, 20-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states “wherein the binding solution coating the substrate may be the same or different from the binding solution coating the graphene-on-metal foil”. Claim 3 recites the limitation "the binding solution" in page 14.  There is insufficient antecedent basis for this limitation in the claim. 
Also there are multiple “binding solutions” terms in claim 3, and the use of the same term causes ambiguity.

The dependent claims 11, 20-23 do not cure the deficiencies of the claim 3, from which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends on claim 5, where claim 5 states “wherein the solute in the binding solution is selected from the group consisting of polyamides, polyimides, polychloroethylenes, polyurethanes, polyvinylethers, polythioureas, polyacrylates, polycarbonates, polyesters, polyethylenes, polypropylenes, polysytrenes, PTFE, polyethylacetates, polyvinylacetates and fluoropolymers”. As where claim 6 states “wherein the solute in the binding solution is selected from the group consisting of poly(methyl methacrylate), polyvinyl butyral, ethylene-vinyl acetate, thermoplastic polyurethane, polyethylene terephthalate, thermoset ethylene-vinyl acetate, polycarbonate, and polyethylene”. 
However, Claim 6 is not further limiting because they appear to include additional components that are not required by the claim 5 such as “poly(methyl methacrylate), polyvinyl butyral, ethylene-vinyl acetate, thermoplastic polyurethane, polyethylene terephthalate, thermoset ethylene-vinyl acetate”.

Claim 9 depends on claim 8, where claim 8 states “wherein the substrate is selected from the group consisting of polyamides, polyimides, polychloroethylenes, polyurethanes, polyvinylethers, polythioureas, polyacrylates, polycarbonates, polyesters, polyethylenes, polypropylenes, polysytrenes, nylons, polyethylacetates, polyvinylacetates and fluoropolymers”. As where claim 9 states “wherein the substrate is selected from the group consisting of poly(methyl methacrylate), polycarbonate, polyethylene, polypropylene, polyester, nylon, and polyvinyl chloride”. 
However, Claim 9 is not further limiting because they appear to include additional components that are not required by the claim 8 such as “poly(methyl methacrylate),and polyvinyl chloride”. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (WO 2018/133053 A1) in view of Martins (Direct transfer of graphene onto flexible substrates).
Consider Claim 1, Cheng teaches the process of transferring graphene/copper substrate on to the target substrate (abstract), where the copper substrate is a copper foil [0008]. Cheng teaches of coating thin film onto the graphene/copper foil forming thin-film/graphene/copper foil [0005] where the thin-film is a binding solution [0011] coated using spin coating, blade coating, or dip coating [0013]. Cheng teaches the process of hot laminating for binding the target substrate to the thin-film/graphene/copper foil structure [0014]-[0015], [0050], [0064]. Cheng teaches after the binder of the thin film/graphene onto the target substrate step is followed by delaminating step for removing of the copper foil/substrate [0038]-[0040]. 
Cheng	does not teach the step of cooling.
However, Martins is in the prior art of transferring graphene (abstract), teaches the forming of PET/target substrate/graphene/copper foil stack (figure 1A), where the target substrate incudes polycarbonate, paraffin (page 17762, right column 2nd paragraph), where paraffin material have a very low melting point (page 17763, left column, 2nd  paragraph) melting point of 46-68℃. Therefore, those target substrate would function as binding materials. Martins teaches the process of hot/cold laminating then the process of cooling to room temperature (figure 1B, page 17763, left column, 1st-2nd  paragraph).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Cheng with Martins to apply cooling step using either hot/cold laminating machine, or allowing the structure to cool down to room temperature, to provide the pressure necessary to mold the substrate to the desired morphology of the graphene/copper foil (page 17763, left column, 2nd  paragraph).
Consider Claim 2, the combined Cheng (with Martins) teaches the process of coating the binding solution using spin coating, blade coating, or dip coating (Cheng, [0013]).
Consider Claim 3, the combined Cheng (with Martins) teaches the coating of the substrate with a binding solution (second binding solution) (Cheng, [0042]), where the binding solution is also use to coat on the graphene/copper foil (Cheng, [0043]).
Consider Claim 4, the combined Cheng (with Martins) teaches the substrate is copper foil (Cheng, abstract).
Consider Claims 5-6, the combined Cheng (with Martins) teaches the solute in the binding solution is ethylene vinyl acetate (EVA) (Cheng, [0010]), PMMA as binding glue (Martins, page 17762, left column, second paragraph).
Consider Claim 7, the combined Cheng (with Martins) teaches the solvent include material such as cyclohexane (Cheng, [0043]). Where it would be obvious for skilled person in the art to replace a cyclohexane solvent with another solvent, such as hexane, to provide with the desired drying rate base on the drying rate of the solvents, with reasonable expectation of success. 
Consider Claims 8-9, the combined Cheng (with Martins) teaches the target substrate is made of polyethylene terephthalate, polyimide (Cheng, [0009]), polycarbonate (Martins, page 17762, right column, third paragraph).
Consider Claims 13-14, the combined Cheng (with Martins) teaches the hot/cold laminating where the hot laminating is performed at above 100 ℃ (encompassing 110-160℃), and where the cold laminating is about room temperature (about 20℃) (Martins, page 17763, left column, first paragraph), and where the entire process takes less than 30 min, where 15 min is use for etching step (Martins, page 17763, right column, first paragraph). Leading to 1-14 mins duration for both heating and cooling step. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 15, the combined Cheng (with Martins) teaches the copper coil is reusable (Cheng, [0053]).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (WO 2018/133053 A1) in view of Martins (Direct transfer of graphene onto flexible substrates), and further view of Toh (WO 2016/126208 A1).
Consider Claims 7 and 12, the combined Cheng (with Martins) teaches the solute in the binding solution is ethylene vinyl acetate (EVA) (Cheng, [0010]) with solvent include material such as cyclohexane (Cheng, [0043]), PMMA as binding/glue (Martins, page 17762, left column, second paragraph).
The combined Cheng (with Martins) does not teach the amount of PMMA in solvent such as DMF.
 However, Toh is in the prior art of transferring graphene to a target substrate (abstract), teaches the process of spraying coating solution of 10% of PVDF in DMF on to graphene/substrate forming a polymer layer [0071]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Cheng (with Martins) with Toh to use PMMA with 10% in DMF solvents as a binding solution, to provide with a desired polymer film thickness ranging from 1nm to 1 mm [0072].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (WO 2018/133053 A1) in view of Martins (Direct transfer of graphene onto flexible substrates), and in further view of Peng (roll to roll encapsulation of metal nanowires between graphene and plastic substrate for high-performance flexible transparent electrodes).
Consider Claims 10-11, the combined Cheng (with Martins) teaches the process of transferring graphene to a target substrate, as described in claim 1 above.
The combined Cheng (with Martins) does not teach the use of a dopant.
However, Peng is in the process of transferring electrode from a copper foil to target substrate (PET film) (abstract), teaches the process of forming coating layer by adding silver nanowires to ethylene vinyl acetate (EVA) as a binding material to be coated on the graphene/copper foil structure (figure 1A, abstract, page 2407, right paragraph). Peng teaches the sheet resistance measurement of graphene/silver nanowires versus pristine graphene (figure 2A), where the graphene/silver nanowires have lower resistance (an increase of conductivity) compared to pristine graphene.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Cheng (with Martins) with Peng to add doping material such as AgNWs to the binding solution, to provide with increase of conductivity (figure 2A).

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (WO 2018/133053 A1) in view of Martins (Direct transfer of graphene onto flexible substrates), and in further view of Peng (roll to roll encapsulation of metal nanowires between graphene and plastic substrate for high-performance flexible transparent electrodes), and in further view of Meng (PG Pub 2018/0090709 A1), with Vella (PG Pub 2018/0219302 A1).
Consider Claims 16-17, 19-21 and 23, the combined Cheng (with Martins and Peng) teaches the process of transferring graphene to a target substrate, as described in claims 10-11 above.
The combined Cheng (with Martins and Peng) does not teach the use of alkali metal salt with the silver nanowires.
However, Meng is in the prior art of forming conductive electrodes (abstract), teaches the process of forming electrodes comprising mixture of graphene, silver nano wires, and NaClO4 [0017].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Change (with Martins and Peng) with Meng to add NaClO4 (sodium Perchlorate) as a dopant material to graphene to provide with desired doping electron volt (eV) energy (Vella, [0027], where Vella teaches the process of adding graphene with sodium perchlorate to provide with a desired electron volt (eV) doping level.
Consider Claims 18 and 22, the combined the combined Cheng (with Martins and Peng and Meng) teaches the use of NaClO4 as dopant materials for graphene (as described above).
Although the combined Cheng (with Martins and Peng and Meng) does not explicitly teach the claimed concentration of 2 wt%.
However, it would be obvious for skilled person art to use routine experimentation, and known engineering principle to adjust the amount of sodium perchlorate used for graphene doping to the claimed value of 2 wt%, with reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 22-39 and 41-54 of copending Application No. 17/298,068 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 states “A method for transferring graphene-on-metal foil onto a substrate wherein the method comprises:
(i) coating the graphene side of graphene-on-metal foil with a binding solution, wherein the binding solution comprises a solute and a solvent;
(ii) contacting the binding-solution side of the binding-solution-on-graphene-on-metal foil with the substrate;
(iii) heating;
(iv) cooling; and
(v) removing the metal foil.”
This is disclosed in claims 1-7, 22-29, 41-44
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, and 23-24 of copending Application No. 17/298,078 in view of Cheng (WO 2018/133053 A1). 
Claim 1 states “A method for transferring graphene-on-metal foil onto a substrate wherein the method comprises:
(i) coating the graphene side of graphene-on-metal foil with a binding solution, wherein the binding solution comprises a solute and a solvent;
(ii) contacting the binding-solution side of the binding-solution-on-graphene-on-metal foil with the substrate;
(iii) heating;
(iv) cooling; and
(v) removing the metal foil.”
This is disclosed in claims 1-3, and where Cheng disclose after the binder of the thin film/graphene onto the target substrate step is followed by delaminating step for removing of the copper foil/substrate [0038]-[0040]. 

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718